Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant application
Parent No 11,070,346
1. A method, in a base station, for determining at least one control timing configuration number, the at least one control timing configuration number indicating a subframe timing setting for configuring control timing to and/or from a user equipment in a multiple cell communications network, the method comprising: determining the at least one control timing configuration number for a plurality of aggregated cells associated with the user equipment, each aggregated cell being associated with one of a plurality of uplink-downlink configuration numbers, wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal, and wherein each of the at least one control timing configuration number is one of the plurality of uplink-downlink configuration numbers; and assigning the at least one timing configuration number to the user equipment.
1. A method, in a base station, for configuring control timing to and/or from a user equipment in a multiple cell communications network, wherein each cell of the multiple cell communications network is associated with an uplink-downlink configuration indexed by an uplink-downlink configuration number, the method comprising: determining, for configuring timing of control signaling across a plurality of aggregated cells associated with the user equipment, at least one uplink-downlink configuration number from a plurality of uplink-downlink configuration numbers that index time division duplex (TDD) configurations; wherein each of the plurality of aggregated cells is associated with one of the uplink-downlink configuration numbers that index the TDD configurations; wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal; and wherein the determining is based on a subframe timing compatibility hierarchy and comprises arranging the subframe timing compatibility hierarchy such that uplink-downlink configurations on a lower level of the hierarchy comprise downlink subframes that are a superset of all downlink subframes from uplink-downlink configurations on a higher level of the hierarchy; and assigning the at least one uplink-downlink configuration number to the user equipment to establish the control timing, wherein the control timing indicates a downlink configuration.
2. The method of claim 1, wherein each of the uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes, the timing offsets for transmission timing associated with a cell, and uplink-downlink configuration numbers that are not equal define different correlations.
2. The method of claim 1: wherein each of the uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes; wherein the one or more timing offsets for transmission timing are associated with a cell; and wherein the uplink-downlink configuration numbers that are not equal define different correlations.
3. The method of claim 1, wherein the determining the at least one control timing configuration number comprises determining the at least one control timing configuration number at the base station based on rules for controlling Hybrid-Automatic Repeat Request (HARQ) control timing among aggregated cells
3. The method of claim 1, wherein the determining the at least one uplink-downlink configuration number comprises determining the at least one uplink-downlink configuration number at the base station based on rules for controlling Hybrid-Automatic Repeat Request (HARQ) control timing among aggregated cells.
4. The method of claim 1, wherein the at least one control timing configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cells.
6. The method of claim 1, wherein the at least one uplink-downlink configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cells.
5. The method of claim 1, wherein the at least one control timing configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells.
7. The method of claim 1, wherein the at least one uplink-downlink configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells.
6. The method of claim 1, wherein the determining comprises determining the at least one control timing configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner.
8. The method of claim 1, wherein the determining comprises determining the at least one uplink-downlink configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner.
7. The method of claim 1, wherein the determining comprises determining the at least one control timing configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells.
9. The method of claim 1, wherein the determining comprises determining the at least one uplink-downlink configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells.
11. The method of claim 1, wherein the assigning comprises communicating the at least one control timing configuration number to the user equipment via radio resource control (RRC) signaling.
11. The method of claim 1, wherein the assigning comprises communicating the at least one uplink-downlink configuration number to the user equipment via radio resource control (RRC) signaling.
12. The method of claim 1, wherein the assigning comprises assigning, in response to the presence of conflicting subframes, a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
12. The method of claim 1, wherein the assigning comprises assigning, in response to the presence of conflicting subframes, a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).

13. The method of claim 1, wherein the assigning comprises assigning, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
13. The method of claim 1, wherein the assigning comprises assigning when cross-component carrier scheduling is configured, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
14. A base station for determining at least one control timing configuration number, the at least one control timing configuration number indicating a subframe timing setting for configuring control timing to and/or from a user equipment in a multiple cell communications network, the base station comprising a processor and a memory, the memory containing instructions executable by the processor whereby the base station is configured to: determine the at least one control timing configuration number for a plurality of aggregated cells associated with the user equipment, each aggregated cell being associated with one of a plurality of uplink-downlink configuration numbers, and wherein at least two uplink-downlink configuration numbers of the plurality of
aggregated cells are not equal, and wherein each of the at least one control timing configuration number is one of the plurality of uplink-downlink configuration numbers; and assign the at least one control timing configuration number to the user equipment.
17. A base station for configuring control timing to and/or from a user equipment in a multiple cell communications network, wherein each cell of the multiple cell communications network is associated with an uplink-downlink configuration indexed by an uplink-downlink configuration number, the base station comprising: a processor; and a memory comprising instructions executable by the processor whereby the base station is configured to: determine, for configuring timing of control signaling across a plurality of aggregated cells associated with the user equipment, at least one uplink-downlink configuration number from a plurality of uplink-downlink configuration numbers that index time division duplex (TDD) configurations; wherein each of the plurality of aggregated cells is associated with one of the uplink-downlink configuration numbers that index the TDD configurations; wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal; and wherein the determining is based on a subframe timing compatibility hierarchy and comprises arranging the subframe timing compatibility hierarchy such that uplink-downlink configurations on a lower level of the hierarchy comprise downlink subframes that are a superset of all downlink subframes from uplink-downlink configurations on a higher level of the hierarchy; and assign the at least one uplink-downlink configuration number to the user equipment to establish the control timing, wherein the control timing indicates a downlink configuration.
15. The base station of claim 14, wherein the base station is configured to determine the at least one control timing configuration number based on rules for controlling Hybrid- Automatic Repeat Request (HARQ) control timing among aggregated cells.
18. The base station of claim 17, wherein the base station is configured to determine the at least one uplink-downlink configuration number based on rules for controlling Hybrid-Automatic Repeat Request (HARQ) control timing among aggregated cells.
16. The base station of claim 14, wherein each of the uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes, the timing offsets for transmission timing associated with a cell, and uplink- downlink configuration numbers that are not equal define different correlations.
19. The base station of claim 17: wherein each of the plurality of uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes; wherein the one or more timing offsets for transmission timing are associated with a cell; and wherein the uplink-downlink configuration numbers that are not equal define different correlations.
17. The base station of claim 14, wherein the at least one control timing configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cells.
22. The base station of claim 17, wherein the at least one uplink-downlink configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cells.
18. The base station of claim 14, wherein the at least one control timing configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells.
23. The base station of claim 17, wherein the at least one uplink-downlink configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells.
19. The base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to determine the at least one control timing configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner.
24. The base station of claim 17, wherein the memory further comprises instructions executable by the processor whereby the base station is configured to determine the at least one uplink-downlink configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner.
20. The base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to determine the at least one control timing configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells.
25. The base station of claim 17, wherein the memory further comprises instructions executable by the processor whereby the base station is configured to determine the at least one uplink-downlink configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells.
24. The base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to communicate to the user equipment the at least one control timing configuration number via radio resource control (RRC) signaling.
27. The base station of claim 17, wherein the memory further comprises instructions executable by the processor whereby the base station is configured to communicate to the user equipment the at least one uplink-downlink configuration number via radio resource control (RRC) signaling.
25. The base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to assign, in response to the presence of conflicting subframes, a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
28. The base station of claim 17, wherein the memory further comprises instructions executable by the processor whereby the base station is configured to assign, in response to the presence of conflicting subframes, a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
26. The base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to assign, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).
29. The base station of claim 17, wherein the memory further comprises instructions executable by the processor whereby the base station is configured to assign when cross-component carrier scheduling is configured, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH).




Claims 1-7,11-20,24-26  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11-13,17-19, 22-25, 27-29 of U.S. Patent No.11, 070, 346. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims involves determining at least one control timing configuration number, the at least one control timing configuration number indicating a subframe timing setting for configuring control timing to and/or from a user equipment in a multiple cell communications network. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s)  1-8, 11-21, 24-27is/are rejected under pre-AIA  35 U.S.C. 102( e) as being anticipated by Lee (U.S. PG Pub No. 2013/003029 A1).


1. Lee teaches a method, in a base station, for determining at least one control timing configuration number, the at least one control timing configuration number indicating a subframe timing setting for configuring control timing to and/or from a user equipment in a multiple cell communications network, the method comprising: determining the at least one control timing configuration number for a plurality of aggregated cells associated with the user equipment [par 0026, 0045,The disclosure is further directed to a TDD wireless communication system including a base station and a user equipment (UE). The base station transmits downlink information in multiple serving cells of the TDD wireless communication system and specifies an uplink subframe of one of the serving cells, wherein the multiple serving cells use multiple uplink-downlink configurations], each aggregated cell being associated with one of a plurality of uplink-downlink configuration numbers wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal [par 0056,  An example of the embodiment C will be described with reference to FIG. 8 hereinafter. The UE in the present example uses two serving cells. A serving cell 810 uses the UL-DL configuration 6, while a serving cell 811 uses the UL-DL configuration 3. Each of the serving cells 810 and 811 is assigned as number c, which is 0 and 1, respectively], and wherein each of the at least one control timing configuration number is one of the plurality of uplink-downlink configuration numbers; and assigning the at least one timing configuration number to the user equipment[par 0015, 0020,The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213.  In the example as illustrated in FIG. 3, the UE may transmit or receive information simultaneously in three serving cells 320.about.322, and the three serving cells 320.about.322 use the same UL-DL configuration, i.e. the UL-DL configuration 2. Each of the serving cells 320.about.322 are assigned a number c, which is 0, 1 and 2, respectively].


2. Lee conveys the method of claim 1, wherein each of the uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes the timing offsets for transmission timing associated with a cell, and uplink-downlink configuration numbers that are not equal define different correlations [table 1, par 0005, of UL-DL configurations of the TDD-LTE standard, which are numbered 0 through 6. Depending on requirements, the base station may determine an UL-DL configuration corresponding to a serving cell for setting a subframe type for the serving cell. In Table 1, each box under subframe Nos. 0 through 9 represents a subframe, wherein D, S or U respectively represents that the subframe is defined as a DL subframe, a special subframe, or an UL subframe. For example, when the base station determines a certain serving cell to adopt UL-DL configuration 3, subframe No. 0 of the serving cell is defined as a DL subframe, subframe No. 1 is defined as a special subframe, subframe Nos. 2 through 4 are defined as UL subframes, and subframe Nos. 5 through 9 are defined as DL subframes, and the other UL-DL configurations do so likewise]. 

3. Lee reveals the method of claim 1, wherein the determining the at least one control timing configuration number comprises determining the at least one control timing configuration number at the base station based on rules for controlling Hybrid-Automatic Repeat Request (HARQ) control timing among aggregated cells [par 0007, 0044, the UE provides report information to the base station in the UL subframe of the serving cell specified by the base station. The report information includes the HARQ-ACKs that have to be reported for each serving cell. The number of the HARQ-ACKs of at least one of the serving cells is determined according to a downlink (DL) association set of an uplink subframe in the same serving cell].


4. Lee provide the method of claim 1, wherein the at least one control timing configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cells [par 0040,  a time-division duplex (TDD) wireless communication system supporting carrier aggregation is introduced by the disclosure, and multiple serving cells thereof may use the same or different UL-DL configurations]. 

5. Lee create the method of claim 1, wherein the at least one control timing configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells[par 0040,  a time-division duplex (TDD) wireless communication system supporting carrier aggregation is introduced by the disclosure, and multiple serving cells thereof may use the same or different UL-DL configurations]. 


6. Lee illustrate the method of claim 1, wherein the determining comprises determining the at least one control timing configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner [par 0014, 0015, The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213].


7. Lee provides the method of claim 1, wherein the determining comprises determining the at least one control timing configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells [par 0026, The base station transmits downlink information in multiple serving cells of the TDD wireless communication system and specifies an uplink subframe of one of the serving cells, wherein the multiple serving cells use multiple uplink-downlink configurations. The UE is configured to receive the information, calculate the report number of each serving cell. The report number is a number of downlink subframes of the corresponding serving cell whose acknowledgements have to be reported].

8. Lee creates the method of claim 7, wherein the determining further comprises determining the at least one control timing configuration number based on a subframe timing compatibility ordering [par 0009, Each row in Table 2 corresponds to a UL-DL configuration, i.e. UL-DL configurations 0 through 6, respectively, and each line in Table 2 corresponds to a subframe, i.e. subframe Nos. 0 through 9. If a grid shows "-", it represents that a corresponding subframe thereof is a DL subframe or an UL subframe having no corresponding DL association set].


12. Lee provides the method of claim 1, wherein the assigning comprises assigning, in response to the presence of conflicting subframes [par 0021, The base station transmits downlink information via three DL subframes in the serving cell 320 to the UE, and the downlink assignment indexes V.sub.DAI,0.sup.DL of the three DL subframes are 1, 2 and 3, respectively. Due to bad communication quality, the downlink information of the first subframe is missed by the UE (the UE misses the detection of the corresponding downlink assignment DCI)], a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH) [par 0015, The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213].

13. Lee defines the method of claim 1, wherein the assigning comprises assigning, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH) [par 0068, n the embodiments A, B, C and D as previously described, the value M.sub.c of each serving cell c is equal to the number of the subframes of the DL association set corresponding to an UL subframe specified by the base station of the serving cell c. However, another option may be made for the value M.sub.c of the disclosure. In a TDD wireless communication system supporting cross-carrier scheduling, a DL assignment of a serving cell c.sub.1 may be controlled by another serving cell c.sub.2]. 


14. Lee defines a base station for determining at least one control timing configuration number, the at least one control timing configuration number indicating a subframe timing setting for configuring control timing to and/or from a user equipment in a multiple cell communications network, the base station comprising a processor and a memory, the memory containing instructions executable by the processor whereby the base station is configured to: determine the at least one control timing configuration number for a plurality of aggregated cells associated with the user equipment [par 0026, 0045,The disclosure is further directed to a TDD wireless communication system including a base station and a user equipment (UE). The base station transmits downlink information in multiple serving cells of the TDD wireless communication system and specifies an uplink subframe of one of the serving cells, wherein the multiple serving cells use multiple uplink-downlink configurations],each aggregated cell being associated with one of a plurality of uplink-downlink configuration numbers[par 0195,  This can be applied to only the number of HARQ processes of a secondary cell which are subject to cross-carrier scheduling. Here, a cell subject to non-cross-carrier scheduling uses the number of HARQ processes that is defined in a corresponding UL-DL configuration of a corresponding duplex method], and wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal, and wherein each of the at least one control timing configuration number is one of the plurality of uplink-downlink configuration numbers[par 0056,  An example of the embodiment C will be described with reference to FIG. 8 hereinafter. The UE in the present example uses two serving cells. A serving cell 810 uses the UL-DL configuration 6, while a serving cell 811 uses the UL-DL configuration 3. Each of the serving cells 810 and 811 is assigned as number c, which is 0 and 1, respectively],; and assign the at least one control timing configuration number to the user equipment [par 0015, 0020,The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213.  In the example as illustrated in FIG. 3, the UE may transmit or receive information simultaneously in three serving cells 320.about.322, and the three serving cells 320.about.322 use the same UL-DL configuration, i.e. the UL-DL configuration 2. Each of the serving cells 320.about.322 are assigned a number c, which is 0, 1 and 2, respectively].



15. Lee teaches the base station of claim 14, wherein the base station is configured to determine the at least one control timing configuration number based on rules for controlling Hybrid- Automatic Repeat Request (HARQ) control timing among aggregated cells [par 0007, 0044, the UE provides report information to the base station in the UL subframe of the serving cell specified by the base station. The report information includes the HARQ-ACKs that have to be reported for each serving cell. The number of the HARQ-ACKs of at least one of the serving cells is determined according to a downlink (DL) association set of an uplink subframe in the same serving cell].


16. Lee reveals the base station of claim 14, wherein each of the uplink-downlink configuration numbers defines a particular correlation of one or more timing offsets with one or more subframes, the timing offsets for transmission timing associated with a cell, and uplink- downlink configuration numbers that are not equal define different correlations [par 0037, to allow different serving cells to use different uplink-downlink (UL-DL) configurations is necessary. For example, referring to FIG. 4A, a carrier aggregation system has a primary serving cell 410 and a secondary serving cell 420. The primary serving cell 410 is configured to use the UL-DL configuration 1 and deployed in the 2.6 GHz frequency band. The secondary serving cell 420 is configured to use the UL-DL configuration 2 and deployed in the 2.0 GHz frequency band].



17. Lee creates the base station of claim 14, wherein the at least one control timing configuration number is equal to one of the uplink-downlink configuration numbers of the plurality of aggregated cell[par 0040,  a time-division duplex (TDD) wireless communication system supporting carrier aggregation is introduced by the disclosure, and multiple serving cells thereof may use the same or different UL-DL configurations]. 


18.Lee provides the base station of claim 14, wherein the at least one control timing configuration number is not equal to any of the uplink-downlink configuration numbers of the plurality of aggregated cells [par 0040,  a time-division duplex (TDD) wireless communication system supporting carrier aggregation is introduced by the disclosure, and multiple serving cells thereof may use the same or different UL-DL configurations]. 

19. Lee reveals the base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to determine the at least one control timing configuration number such that control data is transmitted, to and from the user equipment and the network, in a non-conflicting manner  [par 0014, 0015, The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213].


20. Lee creates the base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to determine the at least one control timing configuration number based on the uplink-downlink configuration numbers of the plurality of aggregated cells[par 0026, The base station transmits downlink information in multiple serving cells of the TDD wireless communication system and specifies an uplink subframe of one of the serving cells, wherein the multiple serving cells use multiple uplink-downlink configurations. The UE is configured to receive the information, calculate the report number of each serving cell. The report number is a number of downlink subframes of the corresponding serving cell whose acknowledgements have to be reported].


21. Lee displays the base station of claim 20, wherein the memory contains instructions executable by the processor whereby the device is configured to determine the at least one control timing configuration number further based on a subframe timing compatibility ordering [par 0009, Each row in Table 2 corresponds to a UL-DL configuration, i.e. UL-DL configurations 0 through 6, respectively, and each line in Table 2 corresponds to a subframe, i.e. subframe Nos. 0 through 9. If a grid shows "-", it represents that a corresponding subframe thereof is a DL subframe or an UL subframe having no corresponding DL association set].



25. Lee reveals the base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to assign[par 0021, The base station transmits downlink information via three DL subframes in the serving cell 320 to the UE, and the downlink assignment indexes V.sub.DAI,0.sup.DL of the three DL subframes are 1, 2 and 3, respectively. Due to bad communication quality, the downlink information of the first subframe is missed by the UE (the UE misses the detection of the corresponding downlink assignment DCI)], in response to the of conflicting subframes, a forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH) [par 0015, The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213].


26. Lee conveys the base station of claim 14, wherein the memory contains instructions executable by the processor whereby the device is configured to assign, in response to the presence of conflicting subframes, a cross component carrier forward-subframe downlink scheduling timing with respect to a physical downlink control channel (PDCCH) ) [par 0068, n the embodiments A, B, C and D as previously described, the value M.sub.c of each serving cell c is equal to the number of the subframes of the DL association set corresponding to an UL subframe specified by the base station of the serving cell c. However, another option may be made for the value M.sub.c of the disclosure. In a TDD wireless communication system supporting cross-carrier scheduling, a DL assignment of a serving cell c.sub.1 may be controlled by another serving cell c.sub.2]. 


27. Lee illustrates a non-transitory computer readable medium comprising a control program stored thereon that, when executed by processing circuitry of a base station in a communication network, causes the base station to: determine at least one control timing configuration number for a plurality of aggregated cells associated with a user equipment[par 0026, 0045,The disclosure is further directed to a TDD wireless communication system including a base station and a user equipment (UE). The base station transmits downlink information in multiple serving cells of the TDD wireless communication system and specifies an uplink subframe of one of the serving cells, wherein the multiple serving cells use multiple uplink-downlink configurations], each aggregated cell being associated with one of a plurality of uplink-downlink configuration numbers, and wherein at least two uplink-downlink configuration numbers of the plurality of aggregated cells are not equal, and wherein each of the at least one control timing configuration number is one of the plurality of uplink-downlink configuration numbers[par 0056,  An example of the embodiment C will be described with reference to FIG. 8 hereinafter. The UE in the present example uses two serving cells. A serving cell 810 uses the UL-DL configuration 6, while a serving cell 811 uses the UL-DL configuration 3. Each of the serving cells 810 and 811 is assigned as number c, which is 0 and 1, respectively]; and assign the at least one control timing configuration number to the user equipment[par 0015, 0020,The base station first transmits a physical downlink control channel (PDCCH) 211 in the DL subframe 210 and then, transmits a physical downlink shared channel (PDSCH) 213. The PDCCH 211 includes downlink assignment downlink control information (DL assignment DCI) 212, which is used for informing the UE that downlink information from the base station is waiting for being received by the UE in the PDSCH 213.  In the example as illustrated in FIG. 3, the UE may transmit or receive information simultaneously in three serving cells 320.about.322, and the three serving cells 320.about.322 use the same UL-DL configuration, i.e. the UL-DL configuration 2. Each of the serving cells 320.about.322 are assigned a number c, which is 0, 1 and 2, respectively].



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 22, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (U.S. PG Pub No. 2013/003029 A1) in view of Chen et al (U.S. Pub No. 2012/0044841 A1).


9. Lee describes the method of claim 8, Lee fail to show wherein the determining further comprises arranging the subframe timing compatibility ordering such that uplink-downlink configurations on a higher level of the ordering comprise uplink subframes that are a superset of all uplink subframes from uplink-downlink configurations on a lower level of the ordering.
 	In an analogous art Chen show wherein the determining further comprises arranging the subframe timing compatibility ordering such that uplink-downlink configurations on a higher level of the ordering comprise uplink subframes that are a superset of all uplink subframes from uplink-downlink configurations on a lower level of the ordering [par 0099, 0149, At least one backward compatible downlink H-ARQ process and one backward compatible uplink H-ARQ process in the access link should be provided. This compatibility is with respect to the timing between PDSCH and ACK/NAK, the PDCCH/PHICH and PUSCH, and PUSCH and PDCCH/PHICH. In one embodiment, the ratio of downlink subframes to the uplink subframes in the first set is not greater than 4. In this embodiment, a set of subframes that results in a ratio of 5:1 would not be permitted. An alternative embodiment specifies that the ratio of the downlink subframes to the uplink subframes in the first set is no less than 1. A further alternate embodiment provides that the ration of the downlink subframes to the uplink subframes in the second set is not greater than 4:1].
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Chen because backward compatible hybrid automatic repeat request process satisfies the downlink and uplink timing requirements.


10. Lee create the method of claim 8, Lee fail to show wherein the determining further comprises arranging the subframe timing compatibility ordering such that uplink-downlink configurations on a lower level of the ordering comprise downlink subframes that are a superset of all downlink subframes from uplink-downlink configurations on a higher level of the ordering.
 	In an analogous art Chen show wherein the determining further comprises arranging the subframe timing compatibility ordering such that uplink-downlink configurations on a lower level of the ordering comprise downlink subframes that are a superset of all downlink subframes from uplink-downlink configurations on a higher level of the ordering [par 0085, 0113, In this case, the multiple subframes to be mapped may be contiguous or non-contiguous. As an example, for downlink mapping using multiple subframes, where M=number of downlink subframes mapped, and K=number of uplink frames mapped, where M=4 and K=2 a {downlink, uplink} mapping can be {1,2} and {3,4} or {1,3} and {2,4} or another suitable combination of downlink and uplink subframes. The PHICH may also use a similar mapping. In order to support other backhaul subframe configurations, some downlink or uplink subframes need to be removed from the max set S.sub.max BH. In selecting the subframes to be removed care must be taken to avoid configurations that are uplink heavy or extreme downlink to uplink ratios, such as 5:1]
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Chen because backward compatible hybrid automatic repeat request process satisfies the downlink and uplink timing requirements.


22. Lee provides the base station of claim 21, Lee fail to show wherein the subframe timing compatibility ordering is arranged such that uplink-downlink configurations on a higher level of the ordering comprise uplink subframes that are a superset of all uplink subframes from uplink- downlink configurations on a lower level of the ordering.
 	In an analogous art Li show wherein the subframe timing compatibility ordering is arranged such that uplink-downlink configurations on a higher level of the ordering comprise uplink subframes that are a superset of all uplink subframes from uplink- downlink configurations on a lower level of the ordering[par 0099, 0149, At least one backward compatible downlink H-ARQ process and one backward compatible uplink H-ARQ process in the access link should be provided. This compatibility is with respect to the timing between PDSCH and ACK/NAK, the PDCCH/PHICH and PUSCH, and PUSCH and PDCCH/PHICH. In one embodiment, the ratio of downlink subframes to the uplink subframes in the first set is not greater than 4. In this embodiment, a set of subframes that results in a ratio of 5:1 would not be permitted. An alternative embodiment specifies that the ratio of the downlink subframes to the uplink subframes in the first set is no less than 1. A further alternate embodiment provides that the ration of the downlink subframes to the uplink subframes in the second set is not greater than 4:1].
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Chen because backward compatible hybrid automatic repeat request process satisfies the downlink and uplink timing requirements.


23.Seo define the base station of claim 21,Seo fail to show wherein the subframe timing compatibility ordering is arranged such that uplink-downlink configurations on a lower level of the ordering comprise downlink subframes that are a superset of all downlink subframes from uplink- downlink configurations on a higher level of the ordering.
 	In an analogous art Chen show wherein the subframe timing compatibility ordering is arranged such that uplink-downlink configurations on a lower level of the ordering comprise downlink subframes that are a superset of all downlink subframes from uplink- downlink configurations on a higher level of the ordering[par 0085, 0113, In this case, the multiple subframes to be mapped may be contiguous or non-contiguous. As an example, for downlink mapping using multiple subframes, where M=number of downlink subframes mapped, and K=number of uplink frames mapped, where M=4 and K=2 a {downlink, uplink} mapping can be {1,2} and {3,4} or {1,3} and {2,4} or another suitable combination of downlink and uplink subframes. The PHICH may also use a similar mapping. In order to support other backhaul subframe configurations, some downlink or uplink subframes need to be removed from the max set S.sub.max BH. In selecting the subframes to be removed care must be taken to avoid configurations that are uplink heavy or extreme downlink to uplink ratios, such as 5:1]
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Chen because backward compatible hybrid automatic repeat request process satisfies the downlink and uplink timing requirements.


Claims 11, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (U.S. PG Pub No. 2013/003029 A1) in view of Pelletier et al (U.S. Pub No. 2011/0134774 A1).


11. Lee teaches the method of claim 1, Lee fail to show wherein the assigning comprises communicating the at least one control timing configuration number to the user equipment via radio resource control (RRC) signaling 
 	In an analogous art Pelletier show wherein the assigning comprises communicating the at least one control timing configuration number to the user equipment via radio resource control (RRC) signaling [par 0103, For example, a deactivation may occur when the failed reconfiguration may have been performed due to the reception of RRC signaling from the base station (e.g., a RRCConnectionReconfiguration), the reconfiguration may have been applicable to the concerned SCell, or the reconfiguration may have been applicable to a PCell].
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Pelletier because the WTRU may receive in a RRC message that configures the dedicated physical radio resource configuration for a SCell,

24. Lee defines the base station of claim 14, lee fail to show wherein the memory contains instructions executable by the processor whereby the device is configured to communicate to the user equipment the at least one control timing configuration number via radio resource control (RRC) signaling 
 	In an analogous art Pelletier show wherein the memory contains instructions executable by the processor whereby the device is configured to communicate to the user equipment the at least one control timing configuration number via radio resource control (RRC) signaling[par 0103, For example, a deactivation may occur when the failed reconfiguration may have been performed due to the reception of RRC signaling from the base station (e.g., a RRCConnectionReconfiguration), the reconfiguration may have been applicable to the concerned SCell, or the reconfiguration may have been applicable to a PCell].
 	At the time of invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee and Pelletier because the WTRU may receive in a RRC message that configures the dedicated physical radio resource configuration for a SCell,



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468